DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 28, 2020 is acknowledged. Claims 1, 3-6, 9, 10, 21-24 and 26 remain pending. Claims 23, 24 and 26 were previously allowed. Applicant amended claim 1. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2020 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot in light of the new ground of rejection set forth below. While the new ground of rejection cites the same prior art, the nature of the rejection has been changed to modified to address the amended claim language. 
Claim Objections
Claim 1 is objected to because the third paragraph of the claim recites redundant subject matter using different verbiage (e.g. “transport the prepared liquid sample” and “drive a sample transfer” in the same clause; “the gas supply configured to provide the pressurized gas stream to drive the prepared liquid sample to the first location” at the end of the paragraph is redundant). Appropriate correction is suggested in order to obviate indefiniteness. 
Claim Rejections - 35 USC § 102
Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herron (US 3,668,936)
With respect to claim 1, Herron discloses an apparatus comprising (see Fig. 1): 
an analysis system at a first location (not illustrated but identified in Figure 1, see “to analysis”); 
a remote sampling system disposed at a second location remote from the first location, the remote sampling system including a remote sampling device 26 (see Fig. 2) and a sample preparation 
a sample transfer line 58 coupled with a gas supply (air from line 40, see Fig. 1) provided at the sample preparation device 56 and configured to transport the prepared liquid sample within the sample transfer line 58 from the second location to the first location using pressurized gas stream of the gas supply (see lines 49-62, col. 4), the sample transfer line 58 coupled with the remote sampling system so that the remote sampling system is operable to be in fluid communication with the sample transfer line 58;  
wherein the analysis system includes a sample receiving line (not illustrated, but identified as “to analysis”), the sample receiving line configured to selectively couple with the sample transfer line 58 and the analysis system so that the sample receiving line is operable to be in fluid communication with the sample transfer line 58 to receive the prepared liquid sample and to be in fluid communication with the analysis system to supply a continuous liquid sample segment of the prepared liquid sample to the analysis system (see Fig. 1). 
With respect to claim 3, it is evident that the continuous prepared liquid sample segment includes a sufficient volume for analysis by the analysis system. Otherwise, the apparatus wouldn’t be functional.  
With respect to claim 10, because the apparatus performs automated analysis (see line 6, col. 1), it is evident that the analysis system includes a controller. 
Claim Rejections - 35 USC § 103
Claim 9 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Herron. 
With respect to claim 9, the pressurized gas stream is configured to segment the prepared liquid sample (see lines 50-55, col. 4). Naturally, not all of the sample pitched to the sample transfer line 58 is caught by the analysis system as a single, continuous sample. To optimally balance the efficacy of the segmentation and the volume of the prepared liquid sample delivered to the analysis system, it would have been obvious to one of ordinary skill in the art to configure the apparatus to operate at any desired pitch to catch ratio, including the claimed ratio of 1.25.
.
Allowable Subject Matter
Claims 23, 24 and 26 are allowed. In addition, claims 4-6 and 22 would be allowable if they are rewritten to obviate the objection set forth above, and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Herron discloses an apparatus for sampling and analyzing a liquid sample, as discussed above. However, Herron does not disclose or render obvious:
1) a receiving line comprising a sample loop, as recited in claim 4;
2) a second sampling system at a third location remote from the first location, as recited in claims 5 and 6;
3) a sample preparation device configured to perform at least one of a dilution, an addition of an internal standard, an addition of a carrier, or a pre-concentration step, as recited in claim 22;
4) a second sampling system at the same location as the analysis system, as recited in claims 23 and 24, or 
5) a first detector configured to determine that the prepared liquid sample has entered the sample receiving line, as recited in claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797